DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments, see Remarks and Claims, filed 03/25/2022, with respect to 35 USC 101 have been fully considered but they are not persuasive. The amendments to the independent claims 1 and 11 still do not require any tangible output or components that would remove the claims from being performed in mind. The claims are amended to recite “transmit a message to notify the user”. The claims do not recite any tangible components for displaying or presenting the message to the user. Under the broadest reasonable interpretation, this limitation could be a verbal communication between the physician and the patient. The remaining amended limitations, as well as previously presented limitations, are considered to be generic computer components and insignificant extra-solution activity as detailed below.
Applicant’s arguments in combination with amendments to claims, see Remarks and Claims, filed 03/25/2022, with respect to 35 USC 112(b) rejections have been fully considered and are persuasive.  The 112b rejection of claims 1-20 has been withdrawn. However, upon further consideration of the new limitations, a new rejection under 35 USC 112(b) is made as detailed below.

Applicant's arguments and amendments, see Remarks and Claims, filed 03/25/2022, with respect to the rejection(s) of claim(s) 1, 3-11, 13-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20160073947 granted to Anderson (previously presented) in view of US Pat Pub No. 20210007667 Thaveeprungsriporn et al. for claims 1, 3-5, 8-9, 11, 13-15 and 18-19. Additional references have been used for various dependent claims as detailed below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 11, 13-20 recite a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claims 1, 3-10 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03.
2A – Prong 1: The claims 1, 3-11, and 13-20 recites a judicial exception by reciting the limitations of generating a plurality of data streams corresponding to sensors, downloading a program, receiving parameters, and executing the analytic function based on the parameters and data streams. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “generating data streams from sensors, downloading analytic program, and executing the analytics function”. That is, other than reciting “generating” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “generating data” language, the claim encompasses the user manually monitors the data received, receives a formula and parameters, performs the calculation using the formula and the parameters along with the data from sensors. The mere nominal recitation of a obtaining physiological signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-20 recites a mental process and is directed to an abstract idea. It is further noted that the claim does not provide any limitations as to what the results of executing the analytics function provides and what, if anything happens to the results. Therefore, it is understood that the data can be obtained by an individual who performs an analysis using a formula. 
2A – Prong 2: The claims 1, 3-11, and 13-20 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. notifying the user, determining anomaly, providing questions and tasks to the user, collecting other parameters,…) do not amount to significantly more. For example, generating sensor data is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); executing the analytics function (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); similarly, the processor and memory are considered to be a high level of generality and merely use the computer elements, and considered to be insignificant extra-solution activity (i.e., gathering data/statistics MPEP 2106.05(d)(II)). 
2B: As discussed with respect to step 2A prong two, the additional elements of notifying the user, determining anomaly, providing questions and tasks to the user, collecting other parameters, etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 1, 3-11, and 13-20 are ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the analytics program comprises a plurality of parameters” in lines 7-8, but also recites “transmit a request to calculate the plurality of parameters” in lines 10-11. It is unclear and indefinite whether the parameters are included in the analytics program or whether they are to be calculated upon the transmission of the request. 
Dependent claims 3-10 are rejected for depending on rejected claim 1.
Claim 11 recites “the analytics program comprises a plurality of parameters” in lines 5-6 but also recites “transmit a request to calculate the plurality of parameters” in lines 8-9. It is unclear and indefinite whether the parameters are included in the analytics program or whether they are to be calculated upon the transmission of the request. 
Dependent claims 13-20 are rejected for depending on rejected claim 11.

Claims 1, 3-5, 8-9, 11, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20160073947 granted to Anderson (previously presented) in view of US Pat Pub No. US20210007667A1 Thaveeprungsriporn et al. (hereinafter “Thaveep”).
Regarding claim 1, Anderson discloses a system for providing cognitive assistive analytics (fig. 1, para 0011, system 100 having a mobile computing device 102 for determining a cognitive state of the user), comprising: a plurality of on-body sensors configured to collect information pertaining to a user (fig. 1, para 0011 and 0016, one or more sensors 118 including biosensors 126; para 0017 “electroencephalography (EEG) and/or magnetoencephalography (MEG)” are among the sensors considered to be “on-body” and capable of collecting information about the user); one or more processors (fig. 1, para 0013, processor 110); memory (fig. 1, para 0013, memory 114); and one or more programs stored on the memory that when executed by the one or more processors cause the one or more processors to (para 0014 “the memory 114 may store various data and software used during operation of the mobile computing device 102…”): receive the plurality of calculated parameters from the analytics system; configure the analytics program based on the plurality of calculated parameters; receive the collected information pertaining to the user from the plurality of on-body sensors (para 0035, “[receive] the sensed various biophysical characteristics of the user” as in block 308 of Fig. 3); execute the configured analytics program using the received collected information pertaining to the user (para 0035, “[receive] the sensed various biophysical characteristics of the user and analyze …” as in blocks 308-310 of Fig. 3) determine a cognitive condition of the user based on a result of executing the configured analytics  program (para 035 “the mobile computing device 102 determines the cognitive state of the user”); and transmit a message to notify the user of the determined cognitive condition (para 0037 “provides cognitive assistance to the user…display a message to the user on the display(s) 134”).  
Anderson discloses having communication circuitry capable of enabling communication between the mobile computing device and a remote device. Anderson also discloses analyzing biophysical characteristics based depending on the particular embodiment and the type of sensory data that has been collected. Therefore, it is understood that Anderson’s system has already downloaded the analytic function for various calculations. However, Anderson fails to disclose download[ing] from a repository in an analytics system an analytics program based on a selection from a user, wherein the analytics program comprises a plurality of parameters associated with an analytics function of the analytics program; transmit a request to the analytics system to calculate the plurality of parameters associated with the analytics function; and the received plurality of calculated parameters from the analytics system to determine a cognitive condition. 
Thaveep teaches a similar system and method for assessing stress of a user. Thaveep teaches that the user can select to download an analytics program (referred to as software application) from a repository in an analytics system (referred to as app store). Wherein the application includes plurality of parameters used to determine cognitive condition (para 0036, 0038 “The software application is executable on the electronic device 130 for performing stress assessment of the user. The user may need to setup his/her profile if he/she is using the software application for the first time. In this setup or registration procedure, the user inputs a relevant set of personal information including a set of physiological information that may include gender, date of birth, weight, height, job type, and health background. The personal information and physiological information are used to determine reference conditions, e.g. a normal/unstressed state for reference, for stress assessment of the user.”). This allows the benefit of allowing the device to personalize the determined reference condition based on the individual user (para 0038-0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Anderson with the teachings of Thaveep to provide the personal information of the user to be combined with the biological sensed data in order to provide the predictable result of determining reference conditions, e.g. a normal/unstressed state for reference, for stress assessment of the user.

Regarding claim 3, Anderson as modified by Thaveep (hereinafter “modified Anderson”) renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein to notify the user, the one or more processors are caused to: request the user to schedule an appointment with the physician to assess the determined cognitive condition (figs. 3-4, paras 0040-0041, notifying one or more trusted device that the user requires assistance).  

Regarding claim 4, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the determined cognitive condition indicates whether an anomaly is present (para 0036, fig. 3, “mobile computing device 102 determines whether assistance is required based on the cognitive state of the user.”).  

Regarding claim 5, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the collected information pertaining to the user comprises physiological data, cognitive survey data, cognitive test data, and analytics metrics (para 0036, “biophysical or biophysiological trait”, para 0018 “inputs from the user and/or from remote users…”).  

Regarding claim 8, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the collected information pertaining to the user comprises physiological data comprising one or more of a gait-stride time, a heart rate, a heart rate variability (HRV), a blood pressure (BP), a body temperature, a galvanic skin response, or an electrocardiogram (ECG), a breathing rate, posture data, or an acceleration (para 0017, “biophysical characteristics associated with the cognitive state of the user (e.g., heart rate, brain activity, etc.)”, para 0018 “posture”).

Regarding claim 9, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein an on-body sensor of the plurality fo on-body sensors comprises a light sensor, a biosensor, a microphone, or a temperature sensor (para 0016-0018, 0026 “biosensors 126”, “temperature sensor”).  

Regarding claim 11, Anderson discloses a method for providing cognitive assistive analytics (fig. 1, para 0011, system 100 having a mobile computing device 102 for determining a cognitive state of the user), comprising: collecting information pertaining to a user from a plurality of on-body sensors (fig. 1, para 0011 and 0016, one or more sensors 118 including biosensors 126); receiving the collected information pertaining to the user from the plurality of on-body sensors (para 0035, “[receive] the sensed various biophysical characteristics of the user” as in block 308 of Fig. 3) executing the configured analytics program using the received collected information pertaining to the user and (para 0035, “[receive] the sensed various biophysical characteristics of the user and analyze …” as in blocks 308-310 of Fig. 3) determining a cognitive condition of the user based on a result of executing the configured analytics program(para 035 “the mobile computing device 102 determines the cognitive state of the user”); and transmitting a message to notify the user of the determined cognitive condition (para 0037 “provides cognitive assistance to the user…display a message to the user on the display(s) 134”).  
Anderson discloses having communication circuitry capable of enabling communication between the mobile computing device and a remote device. Anderson also discloses analyzing biophysical characteristics based depending on the particular embodiment and the type of sensory data that has been collected. Therefore, it is understood that Anderson’s system has already downloaded the analytic function for various calculations. However, Anderson fails to disclose downloading from a repository in an analytics system an analytics program based on a selection from a user, wherein the analytics program comprises a plurality of parameters associated with an analytics function of the analytics program; transmitting a request to the analytics system to calculate the plurality of parameters associated with the analytics function; receiving the plurality of calculated parameters from the analytics system; configuring the analytics program based on the plurality of calculated parameters; the received plurality of calculated parameters from the analytics system.
Thaveep teaches a similar system and method for assessing stress of a user. Thaveep teaches that the user can select to download an analytics program (referred to as software application) from a repository in an analytics system (referred to as app store). Wherein the application includes plurality of parameters used to determine cognitive condition (para 0036, 0038 “The software application is executable on the electronic device 130 for performing stress assessment of the user. The user may need to setup his/her profile if he/she is using the software application for the first time. In this setup or registration procedure, the user inputs a relevant set of personal information including a set of physiological information that may include gender, date of birth, weight, height, job type, and health background. The personal information and physiological information are used to determine reference conditions, e.g. a normal/unstressed state for reference, for stress assessment of the user.”). This allows the benefit of allowing the device to personalize the determined reference condition based on the individual user (para 0038-0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Anderson with the teachings of Thaveep to provide the personal information of the user to be combined with the biological sensed data in order to provide the predictable result of determining reference conditions, e.g. a normal/unstressed state for reference, for stress assessment of the user.

Regarding claim 13, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein notifying the user comprises: requesting the user to schedule an appointment with a physician to assess the determined cognitive condition (figs. 3-4, paras 0040-0041, notifying one or more trusted device that the user requires assistance).  

Regarding claim 14, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein the determined cognitive condition indicates whether an anomaly is present (para 0036, fig. 3, “mobile computing device 102 determines whether assistance is required based on the cognitive state of the user.”).  

Regarding claim 15, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein the collected information pertaining to the user comprises physiological data, cognitive survey data, cognitive test data, and analytics metrics (para 0036, “biophysical or biophysiological trait”, para 0018 “inputs from the user and/or from remote users…”).  


Regarding claim 18, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein collected information pertaining to the user comprises physiological data comprising one or more of a gait-stride time, a heart rate, a heart rate variability (HRV), a blood pressure (BP), a body temperature, a galvanic skin response, or an electrocardiogram (ECG), a breathing rate, posture data, or an acceleration (para 0017, “biophysical characteristics associated with the cognitive state of the user (e.g., heart rate, brain activity, etc.)”, para 0018 “posture”).  

Regarding claim 19, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses wherein an on-body sensor of the plurality of on-body sensors comprises a light sensor, a biosensor, a microphone, or a temperature sensor (para 0016-0018, 0026 “biosensors 126”, “temperature sensor”).  

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over modified Anderson as applied to claims 1, 3-5, 8-9, 11, 13-15, and 18-19 above, and further in view of US Pat Pub No 20080033303 A1 granted to Wariar et al. (hereinafter “Wariar”- previously presented).

Regarding claim 6, modified Anderson renders the system of claim 1 obvious as recited hereinabove, but fails to discloses wherein the collected information pertaining to the user comprises cognitive survey data, and wherein the one or more processor are caused to: generate a cognitive survey including a predetermined question related to a cognitive state of the user ; display, in a user interface, the cognitive survey to the user ; and receive, in the user interface, an input from the user that answers the predetermined question in the cognitive survey, wherein the user input comprises cognitive survey data.  
Wariar provides a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Regarding claim 7, modified Anderson renders the system of claim 1 obvious as recited hereinabove, but fails to discloses wherein the collected information pertaining to the user comprises cognitive test data, and wherein the one or more processor are caused to: generate a cognitive test that requires the user to perform a task on a display; display, in a user interface, the cognitive test to the user; receive, in the user interface, an input from the user associated with performing the task; and generate the cognitive test data based on the user input.  
Wariar teaches a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Regarding claim 16, modified Anderson renders the method of claim 11 obvious as recited hereinabove, but fails to disclose wherein the collected information pertaining to the user comprises cognitive survey data, and wherein the method comprises: generating a cognitive survey including a predetermined question related to a cognitive state of the user; displaying, in a user interface, the cognitive survey to the user ; and receiving, in the user interface, an input from the user that answers the predetermined question in the cognitive survey, wherein the user input comprises cognitive survey data.  
Wariar teaches a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Regarding claim 17, modified Anderson renders the method of claim 11 obvious as recited hereinabove, but fails to disclose wherein the collected information pertaining to the user comprises cognitive test data, and wherein the method comprises: generating a cognitive test that requires the user to perform a task on a display; displaying, in a user interface, the cognitive test to the user; receiving, in the user interface, an input from the user associated with performing the task; and generating the cognitive test data based on the user input.  
Wariar teaches a similar system for monitoring a patient cognitive function by additionally providing a cognitive test to a patient via a user interface (e.g. para 0019-0021 “In addition, patient responses obtained during cognitive tests administered to the patient using the external device 105 can be collected and analyzed. For example, questions or tasks can be presented to a patient on a touch-sensitive computer display.”), which allows the results to be collected and analyzed to provide further determination of the patient’s cognitive function. Therefore, It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the additional teachings of Wariar to provide a series of questions during a cognitive test to the patient using an external device in order to provide the predictable result of collecting and analyzing the answers to provide further determination of the patient’s cognitive function. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Anderson as applied to claims 1, 3-5, 8-9, 11, 13-15, and 18-19 above, and further in view of US Pat Pub No 20170109437 granted to Kudo et al. (hereinafter “Kudo” - previously presented).
Regarding claim 10, modified Anderson renders the system of claim 1 obvious as recited hereinabove, Anderson discloses wherein the one or more processors are caused to: receive geolocation information from a Global Positioning System (GPS) device (para 0037, mobile device includes geolocation information); determin[ing] a data stream type of user data received from an on-body sensor of the plurality of on-body sensors; store the user data in a data stream associated with the determined data stream type (para 0027-0028); but fails to disclose tag the user data in the data stream with the geolocation information.  
Kudo teaches a method and system for cluster mapping of location based on neural activity data and physiological data collected from a user (para 0041). This data may be analyzed to determine locations where a particular user previously had negative or positive experiences (para 0041) which may be used to provide recommended destinations to the user in order to improve the user’s mood or suitable to the user’s mood (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the teachings of Kudo to provide location tagged with emotion of the user in order to fasciculate analyzing the data to determine locations where a particular user previously had negative or positive experiences which would provide the predictable result of providing recommended destinations to the user. 

Regarding claim 20, modified Anderson renders the method of claim 11 obvious as recited hereinabove, Anderson discloses comprising: receiving geolocation information from a Global Positioning System (GPS) device (para 0037, mobile device includes geolocation information); determining a data stream type of user data received from an on-body sensor of the plurality of on-body sensors; storing the user data in a data stream associated with the determined data stream type  (para 0027-0028); but fails to disclose tagging the user data in the data stream with the geolocation information.  
Kudo teaches a method and system for cluster mapping of location based on neural activity data and physiological data collected from a user (para 0041). This data may be analyzed to determine locations where a particular user previously had negative or positive experiences (para 0041) which may be used to provide recommended destinations to the user in order to improve the user’s mood or suitable to the user’s mood (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of ‘modified Anderson’ with the teachings of Kudo to provide location tagged with emotion of the user in order to fasciculate analyzing the data to determine locations where a particular user previously had negative or positive experiences which would provide the predictable result of providing recommended destinations to the user. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792